In re application of							:
Dominique Poirier et al.							:		
Serial No. 16/632,567							:	DECISION ON
Filed:	January 21, 2020 						:	PETITION
For:  METHOD FOR PREPARING POWDERS FOR A COLD SPRAY 		:
PROCESS, AND POWDERS THEREFOR					:

This is a decision regarding the petition filed on May 20, 2022 to withdraw the finality of the Office Action of January 04, 2022. The petition is being considered pursuant to 37 CFR § 1.181 and no fee is required for the petition. 

REVIEW OF FACTS 
The record shows that: 
(A)  A Non-final Office Action including an oral telephonic election to examine Group II (claims 24, 25, and 27-29) was mailed on October 12, 2021.
(B)  A response to the Non-final Office Action including a traversal of all of the rejections set forth in the Non-final Office Action was filed on December 01, 2021.
(C)  A Final Rejection Office Action was mailed on January 04, 2022.
(D)  A response to the Final Rejection that requested reconsideration of the finality of the January 04, 2022 Office Action was filed on March 03, 2022.
(E)  An Advisory Action that maintained the finality of the January 04, 2022 Office Action was mailed on March 22, 2022.
(F)  The present petition was timely filed on May 20, 2022 requesting withdrawal of the finality of the January 04, 2022 Office Action.  

REGULATION AND PRACTICE 
MPEP 706.07(a) Final Rejection, When Proper on Second Action states in relevant part: 
Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the 

MPEP 706.07(c) Final Rejection, Premature states: 
Any question as to prematureness of a final rejection should be raised, if at all, while the application is still pending before the primary examiner. This is purely a question of practice, wholly distinct from the tenability of the rejection. It may therefore not be advanced as a ground for appeal, or made the basis of complaint before the Patent Trial and Appeal Board. It is reviewable by petition under 37 CFR 1.181. See MPEP § 1002.02(c). 


ANALYSIS 
The petition argues that the Non-final Office Action of October 12, 2021 should be considered written restriction requirement since a 2-month shortened statutory period of response was set forth on the Office Action Summary cover sheet (PTOL-326). Thus, the Office Action mailed on January 04, 2022 would not have been a proper Final Rejection, because the January 04, 2022 Office Action would have been the first Office Action containing an actions on the merits.

This argument is not persuasive for the for the following reasons:
(A)  As detailed by the Examiner in the Advisory Action of March 22, 2022, the October 12, 2021 Office Action contained the following that is clearly an indication of a first action on the merits: 
(1) The Office Action Summary cover sheet (PTOL-326) checked item 2(b) stating that “This action is non-final” and checked item 7 indicating that “Claims 24-25 and 27-29 are rejected”; and 
(2) The Office Action clearly indicated the oral election of Group II, claims 24-25 and 27-29 (pg. 5, para. 3) and contained a full and complete examination of the elected claims, as evidenced by the rejection under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 103 (pgs. 8-13). 
(B)  The response to the October 21, 2021 Office Action filed on December 01, 2021 included a full and complete rebuttal of all of the rejections set forth in the October 21, 2021 Office Action.
(C)  It is agreed that the October 21, 2021 Non-final Office Action should have set a 3-month shortened statutory period of response. The Examiner addressed this argument in the Advisory Action of March 22, 2022 by stating that this was a typographical error. When reviewing the record as a whole, it is agreed that the erroneous indication of the shortened statutory period in the October 21, 2021 is indeed a typographical error. 

Finally, MPEP 710.02(b) states “[w]here the citation of a reference is incorrect or an Office Action contains some other defect and this error is called to the attention of the Office within 1 month of the mail date of the action, the Office will restart the previously set period for reply to run from the date the error is corrected, if requested to do so by the applicant.” Upon receipt of the October 12, 2021 Office Action, Applicants’ did not contact the Office within 1 month to clarify the status of the action or request a corrected Office Action that set forth a 3-month shortened statutory period of response. 

For the foregoing reasons, the finality of the Office action of January 04, 2022 is proper. 

DECISION 
For the above-stated reasons, the petition is DENIED. Upon the mailing of this decision, this application will be routed to the Examiner for consideration of the Appeal Brief filed on July 20, 2022.







/ALEXA D NECKEL/_____________________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

National Research Council of Canada1200 Montreal RD., Bldg. M-55, Room 29OTTAWA ON ONTARIO K1A 0R6 CA CANADA